PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Waugh et al.
Application No. 17/472,750
Filed: 13 Sep 2021
For: COMPOSITIONS FOR TREATING VIRAL INFECTIONS AND METHODS FOR SAME
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR §§ 1.78(c) and 1.78(e), filed April 22, 2022, to accept an unintentionally delayed claim under 35 U.S.C. §§ 119(e) and 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications set forth in the concurrently filed Application Data Sheet (ADS).  This is also a decision on the concurrently filed Petition for Expedited Consideration under 37 CFR 1.182.

As the requisite $210.00 fee has been received, the petition for expedited consideration is GRANTED.

The petition under 37 CFR §§ 1.78(c) and 1.78) is DISMISSED 

A petition for acceptance of a claim for late priority under 37 CFR §§ 1.78(c) and 1.78(e) is only applicable to those applications filed on or after December 18, 2013 and after the expiration of the period specified in 37 CFR §§ 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR §§ 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. §§ 120 and 119(e) and 37 CFR §§ 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR §§ 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition does not comply with item (1).  MPEP 211.01(b)(I) states:

When a later-filed application is claiming the benefit of a prior-filed nonprovisional application under 35 U.S.C. 120, 121, 365(c), or 386(c), the later-filed application must be copending with the prior application or with an intermediate nonprovisional application similarly entitled to the benefit of the filing date of the prior application. Copendency is defined in the clause which requires that the later-filed application must be filed before: (A) the patenting of the prior application; (B) the abandonment of the prior application; or (C) the termination of proceedings in the prior application. 

If the prior application is abandoned, the later-filed application must be filed before the abandonment in order for it to be copending with the prior application.

A review of USPTO records indicates that Application No. 17/304,343 became abandoned for failure to timely reply to the Notice to Comply with Requirements for Patent Application Containing Nucleotide and/or Amino Acid Sequence Disclosure, mailed July 2, 2021.  The Notice set forth a two month period for reply.  As no extension of time was received, the application became on abandoned on September 3, 2021.  Since the instant application was not filed until September 13, 2021, the two applications were not copending.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  


/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)